DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendment filed on December 17, 2021.
Claims 1-3, 5-26 are pending.
Claims 1-9, 11, 13-20, 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al in view of Sinha et al.
Claims 10, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al Tang et al in view of Sinha et al in view of Parrill et al.
Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al Tang et al in view of Sinha et al in view of Sweeney et al
Claim Rejections - 35 USC § 103
Claims 1-9, 11, 13-20, 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al (WO Patent 2015/023903 (already of record)) in view of Sinha et al (US Patent Application 2014/0061501 (already of record)).
Regarding claims 1-9, 11, 13-20, 23-26, Tang et al teaches compositions and methods for implanting silicon and/or silicon ions in a substrate (Abstract) comprising ionizing a silicon precursor comprising SiF4 which is co-flowed or pre-mixed with a fluororeaction suppressor and implanting silicon ions from said ionizing in the substrate (Paragraph 10).  Tang et al further teaches the use of the gas co-flow or pre-mixture provides improvements in beam performance/current and/or source life (which satisfies claimed producing a beam current of 4, GeH4, B2H6 (wherein the assistant species satisfies limitations (i), (ii), (iii), and (iv), has a TICS greater than dopant source and TICS greater than 3Å2) (Paragraphs 12, 34, 42, 50).  Tang et al further teaches ionization being carried out in the arc chamber (Paragraph 38).  Tang et al further teaches 0.01-30% by volume of the fluororeaction suppressor based on the total volume of SiF4 and the fluororeaction suppressor (Paragraph 69).  Tang et al further teaches the co-flow gases can be supplied from the same source or different source vessel (Paragraph 106).  Tang et al further teaches an ion implantation system arranged for co-flow of gases comprising an ion source and a housing having a plasma chamber and ion extractor assembly (which satisfies ionizing the assistant species and dopant source to undergo assistant species ion-assisted ionization).  Energy is imparted to the plasma chamber to generate ions and extract a beam of ions from the plasma chamber through an extractor plate and extracted ions go towards a mass analysis magnet (which mass analysis satisfies claimed separating the ions to isolate the target ionic species) (Paragraphs 84, 96).  Tang et al further teaches manipulating the arc current and flow rate (Paragraphs 98, 104).  Tang et al further teaches diluent gases (Paragraph 105).  However, Tang et al fails to specifically disclose operating at an arc voltage of 80-120V, CH4, GeH4, B2H6 as the preferred fluororeaction suppressors, production of a beam current at a power level and flow rate is 5 or 10% higher in comparison to the beam current generated solely from the dopant source with a diluent at the power level and flow rate, a beam current that is 5, 10, 20, 25 or 2 implanted into the substrate.
In the same field of endeavor, Sinha et al teaches a silicon ion implantation process utilizing a silicon species such as SiF4 and a second species (Abstract).  Sinha et al further teaches the arc voltage is maintained at about 80-120V so as enable interaction of SiF4 and the second species to create an ionization mechanism (which satisfies claimed operating at an arc voltage of the ion implanter) (Paragraph 44).  Sinha et al further teaches a sub-atmospheric package is the preferred mode for delivery of gas due to its enhanced safety.  The flow rate can be from about 0.1-100sccm (Paragraph 46).
With regard to operating at an arc voltage of 80-120V, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the arc voltage around 80-120V in Tang et al in view of Sinha et al in order to create an ionization mechanism between the dopant and assistant/co-specie/diluent.
With regard to CH4, GeH4, B2H6 as the preferred fluororeaction suppressors, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided CH4, GeH4, B2H6 as the fluororeaction suppressors in Tang et al in order to provide a co-flow and/or diluent gas to the dopant source and in order to provide improvements in beam performance/current and/or source life as taught in Tang et al.
With regard to production of a beam current at a power level and flow rate is 5 or 10% higher in comparison to the beam current generated solely from the dopant source with a diluent at the power level and flow rate, a beam current that is 5, 10, 20, 25 or 30% higher than that generated solely from the dopant source and the amount of atoms/cm2 implanted into the substrate, it would have been obvious to one of ordinary skill in the art before the effective 2 implanted into the substrate in Tang et al as Tang et al teaches the use of the gas co-flow or pre-mixture provides improvements in beam performance/current and/or source life (Paragraphs 72, 76).  Furthermore, Tang et al teaches the same method and dopant source as instantly claimed with overlapping assistant species, hence, the same properties and results are expected in Tang et al.

Claims 10, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al Tang et al (WO Patent 2015/023903 (already of record)) in view of Sinha et al (US Patent Application 2014/0061501 (already of record)) as applied to claims 1-9, 11, 13-20, 23-26 above, and in further view of Parrill et al (US Patent Application 2009/0283669 (already of record)).
Regarding claims 10, 19 and 21, Tang et al discloses the invention substantially as claimed.  Tang et al teaches the features above.  However, Tang et al fails to specifically disclose the beam current, voltage and implant dosages in the range as instantly claimed.
In the same field of endeavor, Parrill et al teaches an ion implanter (Abstract) comprising implanters incorporating sources capable of generating high current ion beams at least 5mA or up to 100mA (Paragraph 32).  Parrill et al further teaches voltages such as 50kV (Paragraph 26).  Parrill et al further teaches implant dosages of 1016 ions/cm2 or more (Paragraph 24).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the voltage and implant dosages in Tang et al in view of Parrill et al in order to provide high voltage demands as aught in Parrill et al.

Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al Tang et al (WO Patent 2015/023903 (already of record)) in view of Sinha et al (US Patent Application 2014/0061501 (already of record)) as applied to claims 1-9, 11, 13-20, 23-26 above, and in further view of Sweeney et al (US Patent Application 2011/0259366 (already of record)).
Regarding claims 12 and 22, Tang et al discloses the invention substantially as claimed.  Tang et al teaches the features above.  However, Tang et al fails to specifically disclose the source life hours.
In the same field of endeavor, Sweeney et al teaches ion implantation of gases including SiF4 having a source life of about 250 ±90 hours (Paragraph 140, Examples).
It would have been obvious to one of ordinary skill in the art to have expected a source life of at least 50 hours in Tang et al as Tang et al encompasses the same method and dopant as instantly claimed with overlapping assistant/diluent species, hence, a similar source life is expected in Tang et al.  Furthermore, as recited above, Tang et al teaches enhanced source life 4 having a source life of about 250 ±90 hours.
Response to Arguments
Applicant’s arguments with respect to claims 1-26 have been considered but are moot because the new ground of rejection.
With respect to the obviousness rejection over Tang et al, a new rejection has been applied in view of Tang et al in view of Sinha et al in view of Applicants amendment.  As explained above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the arc voltage around 80-120V (which satisfies claimed operating at an arc voltage of the ion implanter) in Tang et al in view of Sinha et al in order to create an ionization mechanism between the dopant and assistant/co-specie/diluent.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730. The examiner can normally be reached Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.